[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                    For the First Circuit


No. 00-1699

                   VICTOR VEGA-ENCARNACION,
                     Plaintiff, Appellant,

                              v.

              ROBERT MATHEWS, REGIONAL DIRECTOR,
              FEDERAL BUREAU OF PRISONS, ET AL.,
                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,

               Campbell, Senior Circuit Judge,

                  and Selya, Circuit Judge.


     David W. Roman and Brown & Ubarri on brief for appellant.
     Guillermo Gil, United States Attorney, Miguel A. Fernández
and Camille Vélez-Rivé, Assistant United States Attorneys, on
brief for appellees.


                         JUNE 7, 2001
           Per Curiam.       By order entered February 26, 2001, we

stayed all proceedings in this fully-briefed appeal.               In that

order, we noted that the United States Supreme Court had granted

certiorari to review the decision of the Court of Appeals for

the Third Circuit in Booth v. Churner, 206 F.3d 289 (3d Cir.),

cert. granted, 121 S. Ct. 377 (2000), and that "[t]he question

to be considered by the Court is materially identical to that

presented in the above-captioned case and will be determinative

of this appeal."

           The Supreme Court has now decided Booth.         See Booth v.

Churner, No. 99-1964, 2001 U.S. LEXIS 3982 (May 29, 2001).              That

opinion    confirms    the   correctness   of    the   district    court's

decision   in   this   case.     Consequently,    we   vacate     the   stay

previously entered and affirm the judgment below.



           So Ordered.




                                   -3-